DETAILED ACTION
1.    	This correspondence is in response to Pre-Brief Conference request filed on 01/26/2021.

2.    	Claims 2-16 are pending. Claims 2, 7, and 12 are in independent forms. Claim 1 has been 

cancelled. 

Response to Arguments

3.    	Applicant's arguments with respect to the rejection of the pending claims over prior arts 

of record have been fully considered and are persuasive.


Allowable Subject Matter
4.	Claims 2-16 are allowed over the Prior Art of record.
5.        The following is an examiner’s statement of reasons for allowance:
The best prior art of record found to record are Jain (U.S. No. 2005/0183120 A1), Rothman (U.S. 2001/0044851 A1) and Leibbrandt (U.S. No. 2006/0107301 A1) which teach the claimed invention however fails to disclose the limitations of receiving, through the wireless communication network, at least a portion of the media file and a code instructing the at least one processor to playback the portion of the media file without storing the portion of the media file that the instant method, non-transitory machine readable medium, apparatus uses as claimed in independent claims 2, 7, and 12.  
Hence the prior art of record fails to teach the invention as set forth in claims 2-16 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant's own reasoning.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433               

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433